                                           Case 2:20-cr-00129-JCC Document 63 Filed 07/15/21 Page 1 of 3
WA/WD PTS-NoAction
(01/19)                                             UNITED STATES DISTRICT COURT
                                                                                  for
                                                             Western District of Washington
Channon M argaret NoAc tion       -
                                                 Report on Defendant Under Pretrial Services Supervision
Date of Report: 07/14/2021
Name of Defendant: Margaret Aislinn Channon                       Case Number: 2:20-00336M-1
Name of Judicial Officer: The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge
Original Offense: Arson (Counts 1-5); Use of Fire to Commit a Felony (Count 6); and Obstructing Law
                   Enforcement Officers During a Civil Disorder (Count 7)
Date Supervision Commenced: 07/21/2020

Bond Conditions Imposed:

                                 Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held testing devices, as
                                  directed by Pretrial Services. You shall not use, consume, or possess alcohol, any product containing
                                  alcohol, or other intoxicants, including medication, unless prescribed to you by a physician and under
                                  the direction of Pretrial Services. Obtain an alcohol/substance abuse evaluation and follow any treatment
                                  recommendations as directed by Pretrial Services. You shall participate as directed in a program
                                  approved by the probation and pretrial services office for treatment of narcotic addiction, drug
                                  dependency, or substance abuse, which may include testing to determine if the defendant has reverted to
                                  the use of drugs or alcohol.

                                 Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

                                 Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a
                                  new passport or travel document from any country without permission of the court. If the surrendered
                                  passport is a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if
                                  defendant is convicted of an offense, unless otherwise ordered by the Court.

                                 Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as
                                  directed by Pretrial Services.

                                 You are prohibited from possessing or having access to firearms and dangerous weapons. All firearms
                                  and dangerous weapons must be removed from your residence(s), vehicle(s), and place of employment.
                                  This condition operates in conjunction with any restrictions imposed under Title 18, USC 922, and the
                                  Washington State Revised Code, Chapter 9.41.

                                 Release on third-party custody to: Elizabeth MacGahan

                                 Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
                                  recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications as
                                  prescribed.

                                 You must contribute towards the costs of the services required by this bond, to the extent you are
                                  financially able to do so, as determined by Pretrial Services.

                                 The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.
                  Case 2:20-cr-00129-JCC Document 63 Filed 07/15/21 Page 2 of 3

The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge                                        Page 2
Report on Defendant Under Pretrial Services Supervision                                                   7/14/2021

       The defendant shall participate in the location monitoring program with Active Global Positioning
        Satellite technology. The defendant shall comply with a curfew as directed by the location monitoring
        specialist. The defendant shall abide by all program requirements, and must contribute towards the costs
        of the services, to the extent financially able, as determined by the location monitoring specialist. The
        location monitoring specialist will coordinate the defendant's release with the U.S. Marshals.


                                    NONCOMPLIANCE SUMMARY
The defendant has not complied with the following conditions of supervision:

Nature of Noncompliance
   1. The defendant violated the special condition that she abide by a curfew as directed by the location
      monitoring specialist and abide by all program requirements, on or about July 3, 2021, when she failed to
      return home by 9:00 p.m.

Supporting Evidence:
On July 3, 2021, I received an alert from the monitoring company reporting that Ms. Channon failed to enter her
residence by 9:00p.m. as scheduled. After a review of the Global Positioning Satellite mapping data, I determined
that she was a couple of hours from her residence near Mt. Rainier. I attempted to contact Ms. Channon and left
several voice messages advising her I was attempting to reach her to determine her status. Additionally, I sent her
an email and attempted to reach her third-party custodian. I continued to monitor the mapping data and determined
she was heading towards her residence. Ms. Channon arrived home at 11:40 p.m. When I spoke with Ms.
Channon, she explained she returned from a hike to a flat tire. She added that she could not contact me due to
lack of cell reception. Additionally, it appears she did not anticipate the additional traffic due to the warm weather
and holiday weekend. She was verbally admonished.

On July 15, 2020, Ms. Channon appeared before Your Honor and was ordered released on an appearance bond
with a special condition that she participate in a location monitoring program with a curfew as directed by the
location monitoring specialist.

Leading up to this incident, Ms. Channon’s performance on location monitoring had increased and her case was
being reviewed for a termination recommendation. In response to this incident, such a recommendation will be
postponed. Additionally, I have contacted defense counsel for compliance assistance.

United States Probation Officer Action:
     Reprimand
     Defense counsel contacted for compliance assistance

I consulted with Assistant United States Attorney Todd Greenberg, as well as defense counsel, Vanessa Pai-
Thompson, and they concur with my recommendation.

I respectfully recommend that the Court endorse the actions taken at this time.
                 Case 2:20-cr-00129-JCC Document 63 Filed 07/15/21 Page 3 of 3

The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge                                   Page 3
Report on Defendant Under Pretrial Services Supervision                                              7/14/2021

I swear under penalty of perjury that                APPROVED:
the foregoing is true and correct.                   Monique D. Neal
                                                     Chief United States Probation and Pretrial Services Officer
Executed on this 14th day of July, 2021.             BY:
A
Jeanie Blodgett                                      Jaymie Parkhurst
United States Probation Officer                      Supervising United States Probation Officer

                         THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
   Judicial Officer endorses the United States Probation Officer’s actions
   Issue a Summons
   Issue a Warrant
   Other




                                                       Brian A. Tsuchida, Chief United States Magistrate Judge

                                                                                Date
